                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 NOAH DABE CLARK,

         Plaintiff,
                                                   Case No. 19-cv-140-jdp
    v.

 OFFICER KEVIN REINIKAIN AND
 MULITPLE UNKNOWN RICE LAKE
 POLICE OFFICERS/DEPUTYS,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




         /s/                                             7/15/2019
         Peter Oppeneer, Clerk of Court                     Date
